In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                  (Filed: March 20, 2018)
                                       No. 15-972V

* * * * * * * * * * * * *
PAUL MONDELLO,          *                                     UNPUBLISHED
                        *
         Petitioner,    *                                     Decision Awarding Damages;
                        *                                     Proffer; Hepatitis A Vaccine;
v.                      *                                     Seizures
                        *
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
         Respondent.    *
                        *
* * * * * * * * * * * * *
Verne E. Paradie, Jr., Esq., Paradie, Sherman et al., Lewiston, ME, for petitioner.
Darryl Wishard, Esq., US Department of Justice, Washington, DC, for respondent.

                             DECISION AWARDING DAMAGES1

Roth, Special Master:

        On September 3, 2015, Paul Mondello [“Mr. Mondello” or “petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
he suffered from seizures after receiving a hepatitis A vaccine on November 15, 2013. See Petition
at ¶¶2, 4, 15, ECF No. 1. On January 24, 2018, the undersigned issued a ruling on entitlement,
finding that petitioner was entitled to compensation. See Ruling on Entitlement, ECF No. 74.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party
has 14 days to identify and move to delete medical or other information, that satisfies the criteria
in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, I agree that the identified
material fits within the requirements of that provision, I will delete such material from public
access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).


                                                  1
Respondent filed a proffer on March 20, 2018, agreeing to issue the following payment:

           A lump sum of $50,995.29 in the form of a check payable to petitioner, Paul
           Mondello. This amount represents compensation for all damages that would be
           available under § 300aa-15(a).

        I adopt respondent’s proffer attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

IT IS SO ORDERED.

                              s/ Mindy Michaels Roth
                                 Mindy Michaels Roth
                                 Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a
notice renouncing the right to seek review.
                                                2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
PAUL MONDELLO,                      )
                                    )
       Petitioner,                  )    No. 15-972V ECF
                                    )
              v.                    )    Special Master Roth
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On September 3, 2015, Paul Mondello (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-1 et

seq. (“Vaccine Act”). Petitioner alleges that, as a result of receipt of the Hepatitis A (“Hep A”)

vaccine on November 15, 2013, he suffered from seizures. The petition alleges a claim based on

causation-in-fact. On January 11, 2016, respondent filed his Vaccine Rule 4(c) report, denying

that entitlement to compensation was appropriate in this case. On January 24, 2018, the Special

Master issued a ruling on entitlement, finding that petitioner was entitled to compensation.

II.    Items of Compensation

       Petitioner has alleged entitlement to the following elements of compensation: past and

future pain and suffering, and past unreimbursed expenses. Based upon the evidence of record,

respondent proffers that petitioner should be awarded $50,995.29, which represents all elements




       1
         This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner

agrees.

III.      Form of the Award

          Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $50,995.29, in the form of a check payable to petitioner. 2

Petitioner agrees.

                                             Respectfully submitted,

                                             CHAD A. READLER
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/Darryl R. Wishard
                                             DARRYL R. WISHARD
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U. S. Department of Justice
                                             P.O. Box l46, Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Direct dial: (202) 616-4357
Dated: March 20, 2018                        Fax: (202) 616-4310


          2
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                 2